Kellogg, J. (concurring in result):
The jury was justified in finding that the primary cause of the accident was the negligent act of the defendant Hawley in tying the trailing automobile to the other, which was fifty feet ahead of it, and that this negligent manner of drawing the automobile called upon him to observe the people in the highway and use care to prevent their falling into the trap which he had set. It was evident that if the . forward automobile started from one side of the road to. the other the trailer would not at all times be upon the same side of the road with it, but that the two at Sometime, with the connecting' rope, would obstruct the greater part of the highway. The chauffeur in the trailing automobile could not prevent it from following the other at a distance of fifty feet in a diagonal manner across the road.
While. I think the liability of said defendant was a fair question for the jury, it is apparent that he was prejudiced by the refusal of the court'to charge as requested, that if the jury “find that the sun did not set on the day in question until two minutes past seven, that under the statutes the defendants were not required to place lights upon their machines until two inmutes past eight:” I,- therefore, vote for a reversal of the . judgment and order.